IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                               AT NASHVILLE          FILED
                            JUNE 1999 SESSION
                                                         July 9, 1999

                                                     Cecil W. Crowson
                                                    Appellate Court Clerk
CHARLES K. HUNTER,                     )
                                       )   NO. 01C01-9807-CR-00316
      Appellant,                       )
                                       )   DAVIDSON COUNTY
VS.                                    )
                                       )   HON. J. RANDALL WYATT, JR.,
RICKY BELL, WARDEN,                    )   JUDGE
                                       )
      Appellee.                        )   (Habeas Corpus)



FOR THE APPELLANT:                         FOR THE APPELLEE:

CHARLES K. HUNTER, Pro Se                  PAUL G. SUMMERS
T.D.O.C. No. 163309                        Attorney General and Reporter
Riverbend Maximum Security Institute
Unit 6-A-210                               MARVIN E. CLEMENTS, JR.
7475 Cockrill Bend Road                    KAREN M. YACUZZO
Nashville, TN 37209-1010                   Assistant Attorneys General
                                           Cordell Hull Building, 2nd Floor
                                           425 Fifth Avenue North
                                           Nashville, TN 37243-0493

                                           VICTOR S. JOHNSON III
                                           District Attorney General
                                           Washington Square
                                           222 Second Avenue N, Ste. 500
                                           Nashville, TN 37201-1649




OPINION FILED:



AFFIRMED



JOE G. RILEY,
JUDGE
                                  OPINION


       Petitioner, Charles K. Hunter, appeals as of right the summary dismissal of

his petition for writ of habeas corpus. He was indicted for attempted first degree

murder and pled guilty to the amended charge of aggravated assault. The sole

issue is whether his conviction is void since aggravated assault is not a lesser

offense of attempted first degree murder. Since the indictment was amended by

consent to include aggravated assault, we AFFIRM the trial court’s summary

dismissal of the petition.



                                         I



       Petitioner was indicted for the offense of attempted first degree murder. On

May 2, 1996, he entered into a plea agreement with the state. The judgment of

conviction reflects the defendant pled guilty to the “amended charge” of aggravated

assault. Petitioner correctly contends that aggravated assault is neither a lesser

included nor a lesser grade offense of attempted first degree murder. See State v.

Trusty, 919 S.W.2d 305, 312 (Tenn. 1996). The state, however, contends the

agreed amendment to the indictment to include aggravated assault cures any

defect. We agree with the state’s position.



                                        II



       The right to habeas corpus relief is guaranteed in Article I, § 15 of the

Tennessee Constitution. This extraordinary relief, however, is available only when

it appears upon the face of the judgment, or the record upon which the judgment is

rendered, that the court was without jurisdiction or authority to sentence a

defendant, or that a defendant's sentence has expired. Archer v. State, 851 S.W.2d
157, 164 (Tenn. 1993). If the face of the record shows that the court did not have

jurisdiction, then the judgment is void. Dykes v. Compton, 978 S.W.2d 528, 529

(Tenn. 1998).

                                        2
       We must recognize the distinction between void judgments and voidable

judgments. Id. A void judgment is one in which the judgment is facially invalid

because the court did not have the statutory authority to render such judgment.

Archer, 851 S.W.2d at 161. A voidable judgment is one which is facially valid and

requires proof beyond the face of the record or judgment to demonstrate that it is

void. In the latter case, habeas corpus relief is inappropriate. Dykes, 978 S.W.2d

at 529.



       Petitioner contends the trial court was without jurisdiction to enter a judgment

of conviction for the offense of aggravated assault.          Habeas corpus is an

appropriate vehicle to determine whether the judgment is void for lack of jurisdiction.

Id.



                                          III



       The judgment of conviction reflects that petitioner entered a plea of guilty to

aggravated assault based upon an agreed amendment to the indictment. An

indictment “may be amended in all cases with the consent of the defendant.” Tenn

R. Crim. P. 7(b). The judgment is facially valid and is, therefore, not void. Dykes,
978 S.W.2d at 529. The trial court had authority to render the judgment, and

habeas corpus relief is inappropriate. Archer, 851 S.W.2d at 164.



       For these reasons the judgment of the trial court is AFFIRMED.




                                          3
                                   ___________________________
                                   JOE G. RILEY, JUDGE



CONCUR:



____________________________
JOSEPH M. TIPTON, JUDGE



____________________________
ALAN E. GLENN, JUDGE




                               4